DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 and 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.











Annotated Reference Figures

    PNG
    media_image1.png
    628
    1061
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    1616
    media_image2.png
    Greyscale
Fig. 1: Positioning and communication system with the aid of a RIS and multi-carrier mmWave OFDM signals (He fig. 1).






    PNG
    media_image2.png
    390
    1616
    media_image2.png
    Greyscale
Fig. 2: Application examples of RIS-based localization and mapping services (Wymeersch fig. 1).

Claim 1-3, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Adaptive Beamforming Design for mmWave RIS-Aided Joint Localization and communication [NPL] hereinafter He ) in view of Mrstik (US-20110205130).
1, He teaches A method comprising: 
receiving, by a first node, a first reflected reference signal which is a reference signal after having been reflected by a first reflector (Reference fig 1);
	 making, by the first node, a measurement on the first reflected reference signal (He Abstract “phase values of the discrete RIS”); 
obtaining, by the first node, a (He p. 4 “estimate the location of the MS”; title “RIS-Aided Joint Localizaton”).
	He does not explicitly teach location of the first reflector. However, in a related field of endeavor, Mrstik teaches location of the first reflector (Mrstik 0014 “In an exemplary embodiment, array phase shifters may be used to introduce an element-unique code which can be decoded in the receiver to determine the locations and channel propagation parameters of the antenna components.”; 0052 “The locations of these reflectors does not need to be known (the locations are derived in the process)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIS-Aided joint localization system and method of He with the method and apparatus for determining parameters of an array of Mrstik for the advantage of mitigating degradation of beam quality and distortions (0015).

2, He in view of Mrstik teach The method of claim 1 and He further teaches wherein receiving the first reflected reference signal which is the reference signal after having been reflected by the first reflector comprises (Reference fig. 1): 
receiving the first reflected reference signal which is the reference signal after having been reflected by the first reflector (Reference fig. 1) which applied a 
first tag to the reference signal; wherein the obtaining the location of the first reflector comprises processing the first reflected reference signal to determine the first tag, and obtaining the location of the first reflector based on the first tag (He pg. 2 right side “The estimates of these channel parameters can be used to locate the MS’ coordinate and orientation” [channel parameters, which contain codewords, correspond to a tag]).

	Regarding claim 3, He in view of Mrstik teach The method of claim 2 and He further teaches wherein obtaining the location of the first reflector based on the first tag comprises: looking up the location in accordance with the first tag in a lookup table (He abstract “codebooks”) that contains a respective location for each tag (He p. 4 “We estimate the channel parameters in the first stage, and then estimate the location of the MS accordingly. The selected codewords from . . .  and their associated received  signals across all the subcarriers contain information about the channel parameters”).

		Regarding claim 11, He teaches An apparatus comprising: a processor and memory, the apparatus configured to: receive a first reflected reference signal which is a reference signal after having been reflected by a first reflector;
	 make a measurement on the first reflected reference signal (reference fig. 1);
	 obtain a location of the first reflector (Mrstik 0014 “In an exemplary embodiment, array phase shifters may be used to introduce an element-unique code which can be decoded in the receiver to determine the locations and channel propagation parameters of the antenna components.”; 0052 “The locations of these reflectors does not need to be known (the locations are derived in the process)”);
	 and determine a location of the apparatus based on the location of the first reflector and the measurement on the first reflected reference signal (He p. 4 “estimate the location of the MS”; title “RIS-Aided Joint Localizaton”).

	Regarding claim 12, He in view of Mrstik teach The apparatus of claim 11 and He in view of Mrstik further teach configured to receive the first reflected reference signal which is the reference signal after having been reflected by the first reflector by: receiving the first reflected reference signal which is the reference signal after having been reflected by the first reflector which applied a first tag to the reference signal (reference fig. 1);
	 wherein the obtaining the location of the first reflector comprises processing the first reflected reference signal to determine the first tag (He pg. 2 right side “The estimates of these channel parameters can be used to locate the MS’ coordinate and orientation” [channel parameters, which contain codewords, correspond to a tag]), and 
obtaining the location of the first reflector based on the first tag (Mrstik 0014 “In an exemplary embodiment, array phase shifters may be used to introduce an element-unique code which can be decoded in the receiver to determine the locations and channel propagation parameters of the antenna components.”; 0052 “The locations of these reflectors does not need to be known (the locations are derived in the process)”).

13, He in view of Mrstik teach The apparatus of claim 12 and He in view of Mrstik further teach configured to obtain the location of the first reflector based on the first tag by (Mrstik 0014 “In an exemplary embodiment, array phase shifters may be used to introduce an element-unique code which can be decoded in the receiver to determine the locations and channel propagation parameters of the antenna components.”; 0052 “The locations of these reflectors does not need to be known (the locations are derived in the process)”): 
looking up the location in accordance with the first tag in a lookup table (He p.4 right side “codebook”) that 
contains a respective location for each tag (He p.4 right side “we calculate the mean square errors of channel parameters, location, and orientation, which are regarded as theoretical lower bounds by using certain specific hierarchical codebooks.”).

Claim 4-10, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Adaptive Beamforming Design for mmWave RIS-Aided Joint Localization and communication [NPL] hereinafter He) in view of Mrstik (US-20110205130) and in further view of Wymeersch et al. (Radio Localization and Mapping with Reconfigurable Intelligent Surfaces hereinafter Wymeersch).

Regarding claim 4, He in view of Mrstik teach The method of claim 1.
While He teaches abstract “discrete RIS units” He in view of Mrstik does not explicitly teach wherein the reference signal is transmitted by another node.
	However, in a related field of endeavor, Wymeersch teaches wherein the reference signal is transmitted by another node (Reference fig. 2 “RIS 2”).


	Regarding claim 5, He in view of Mrstik  and in further view of Wymeersch teach The method of claim 4 further comprising: receiving, by the first node, a second reflected reference signal which is the reference signal after having been reflected by a second reflector (reference fig. 2);
	 making a measurement, by the first node, on the second reflected reference signal (reference fig. 2);
	 obtaining, by the first node, a location of the second reflector (Mrstik 0014 “In an exemplary embodiment, array phase shifters may be used to introduce an element-unique code which can be decoded in the receiver to determine the locations and channel propagation parameters of the antenna components.”; 0052 “The locations of these reflectors does not need to be known (the locations are derived in the process)”);
	 and wherein said determining, by the first node, the location of the first node is based on the location of the first reflector, the measurement on the first reflected reference signal, the location of the second reflector and the measurement on the second reflected reference signal (He p. 2 left side “The entire channel between the BS and the MS via the RIS for the n-th subcarrier can be formulated as [EQ 3]”; EQ3 is a formula that models the channel between the BS and the MS via RIS and is thus a measurement).

6, He in view of Mrstik teach The method of claim 5 wherein the first node receiving the first reflected reference signal which is the reference signal after having been reflected by the first reflector comprises: receiving, by the first node, the first reflected reference signal which is the reference signal after having been reflected by the first reflector which applied a first tag to the reference signal (He p. 2 right side “The estimates of these channel parameters can be used to locate the MS’ coordinate and orientation.”; [The channel parameters correspond to the tag]);
	 wherein obtaining the location of the first reflector comprises the first node processing the first reflected reference signal to determine the first tag, and obtaining the location of the second reflector based on the first tag (He p. 2 “Hierarchical codebook design”);
	 wherein receiving the second reflected reference signal which is the reference signal after having been reflected by the second reflector comprises: receiving the second reflected reference signal which is the reference signal after having been reflected by the second first reflector (reference fig. 2) which 
applied a second tag to the signal (He pg. 2 right side “The estimates of these channel parameters can be used to locate the MS’ coordinate and orientation” [channel parameters, which contain codewords, correspond to a tag]);
	 wherein obtaining the location of the second reflector comprises processing the second reflected reference signal to determine the second tag, and obtaining the location of the second reflector based on the second tag (Mrstik 0014 “In an exemplary embodiment, array phase shifters may be used to introduce an element-unique code which can be decoded in the receiver to determine the locations and channel propagation parameters of the antenna components.”; 0052 “The locations of these reflectors does not need to be known (the locations are derived in the process)”).

7, He in view of Mrstik teach The method of claim 4 further comprising: receiving, by the first node, the reference signal directly from the another node; making a measurement, by the first node, on the reference signal received directly from the another node (Reference fig. 2);
	 obtaining, by the first node, the location of the another node;
	 and wherein said determining, by the first node, the location of the first node is based on the location of the first reflector, the measurement on the first reflected reference signal, the location of the another node and the measurement on the reference signal received directly from the another node.

	Regarding claim 8, He in view of Mrstik teach The method of claim 7 wherein receiving the reference signal directly from the another node comprises: receiving the reference signal over at least one beam out of multiple beams transmitted by the another node (Wymeersch p. 3 left side “beamforming to optimize the accuracy of the measurements. The signals form the RIS can be shaped by the RIS controller”), each beam of the multiple beams 
transmitted at a respective time period and a respective angle known to the first node (He p.1 right side “The coordinates and orientation of the MS, (m-x, m----y) and, are unknown and to be estimated with the LoS obstructed.”; p.4 left side “MS’s orientation, and computation of data rate R is conducted. The number of time slots for each stage is…”; [see reference fig. 1]).

	Regarding claim 9, He in view of Mrstik teach The method of claim 8 wherein: a particular beam of the multiple beams transmitted by the another node is directed towards the first reflector;
	 receiving the first reflected reference signal after having been reflected by the first reflector comprises receiving the particular beam after having been reflected by the first reflector at the respective time period of the particular beam.

	Regarding claim 10, He in view of Mrstik teach The method of claim 8 wherein: a particular beam of the multiple beams transmitted by the other node is directed towards the first reflector (reference fig. 1)
over multiple time periods (He p. 4 left side “the overall number of time slots is 12”);
	 receiving the first reflected reference signal after having been reflected by the first reflector comprises receiving the particular beam after having been reflected by the reflector during at least one of the multiple time periods at a respective angle for each of the multiple time periods, the respective angle for each of the multiple time periods known to the first node (He reference fig. 1; p.1 left side “To optimally design the phase shifters at the RIS, the channels linking the base station (BS) and mobile station (MS) via the RIS need to be known a priori.”).
	Regarding claim 14, He in view of Mrstik teach The apparatus of claim 11 wherein the reference signal is transmitted by 
He in view of Mrstik does not explicitly teach another node.
However, in a related field of interest, Wymeersch teaches another node (reference fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIS-Aided joint localization system and method of He and the method and apparatus for determining parameters of an array of Mrstik with the Radio localization 

	Regarding claim 15, He in view of Mrstik and in further view of Wymeersch teach The apparatus of claim 14. 
He in view of Wymeersch further teach further configured to: receive a second reflected reference signal which is the reference signal after having been reflected by a second reflector (reference fig. 2);
	 make a measurement on the second reflected reference signal (He Abstract “phase values of the discrete RIS”); 
	 obtain a location of the second reflector (Mrstik 0014 “In an exemplary embodiment, array phase shifters may be used to introduce an element-unique code which can be decoded in the receiver to determine the locations and channel propagation parameters of the antenna components.”; 0052 “The locations of these reflectors does not need to be known (the locations are derived in the process)”);
	 and wherein said location determined by the apparatus is also based on the location of the second reflector and the measurement on the second reflected reference signal (He p. 4 “estimate the location of the MS”; title “RIS-Aided Joint Localizaton”).

	Regarding claim 16, He in view of Mrstik and in further view of Wymeersch teach The apparatus of claim 15.
 wherein the apparatus is configured to receive the first reflected reference signal which is the reference signal after having been reflected by the first reflector by: receiving the first reflected reference signal which is the reference signal after having been reflected by the first reflector which applied a first tag to the reference signal (reference fig. 1; He pg. 2 right side “The estimates of these channel parameters can be used to locate the MS’ coordinate and orientation” [channel parameters, which contain codewords, correspond to a tag]);
	 wherein the apparatus is configured to obtain the location of the first reflector by processing the first reflected reference signal to determine the first tag, and obtain the location of the second reflector based on the first tag (Mrstik 0014 “In an exemplary embodiment, array phase shifters may be used to introduce an element-unique code which can be decoded in the receiver to determine the locations and channel propagation parameters of the antenna components.”; 0052 “The locations of these reflectors does not need to be known (the locations are derived in the process)”);
	 wherein the apparatus is configured to receive the second reflected reference signal which is the reference signal after having been reflected by the second reflector by: receiving the second reflected reference signal which is the reference signal after having been reflected by the second first reflector which applied a second tag to the signal (Reference fig. 2);
	 wherein the apparatus is configured to obtain the location of the second reflector by processing (Mrstik 0014 “In an exemplary embodiment, array phase shifters may be used to introduce an element-unique code which can be decoded in the receiver to determine the locations and channel propagation parameters of the antenna components.”; 0052 “The locations of these reflectors does not need to be known (the locations are derived in the process)”) the 
second reflected reference signal to determine the second tag (He p. 2 “Hierarchical codebook design”), and 
obtaining the location of the second reflector based on the second tag (See above Mrstik 0014).
Regarding claim 17, He in view of Mrstik teach and in further view of Wymeersch teach The apparatus of claim 14 and He in view of Mrstik and in further view of Wymeersch further configured to: receive the reference signal directly from the another node (Reference fig. 2);
	 make a measurement on the reference signal received directly from the another node (He p. 2 left side “The entire channel between the BS and the MS via the RIS for the n-th subcarrier can be formulated as [EQ 3]”; EQ3 is a formula that models the channel between the BS and the MS via RIS and is thus a measurement);
	 obtain the location of the another node (Mrstik 0014 “In an exemplary embodiment, array phase shifters may be used to introduce an element-unique code which can be decoded in the receiver to determine the locations and channel propagation parameters of the antenna components.”; 0052 “The locations of these reflectors does not need to be known (the locations are derived in the process)”);
	 and wherein said location determined by the apparatus is also based on the location of the another node and the measurement on the reference signal received directly from the another node (Wymeersch p.5 left side “A priori map information, in combination with the UE location, can be leveraged to decide which RIS to activate and control, while forcing other RIS to direct signals away from the UE.”; see fig. 3 “RIS controller”).

18, He in view of Mrstik teach and in further view of Wymeersch teach The apparatus of claim 17 and He in view of Wymeersch teach wherein the apparatus is configured to receive the reference signal directly from the another node by: 
receiving the reference signal over at least one beam out of multiple beams transmitted by the another node, each beam of the multiple beams transmitted (Wymeersch p.4 right side “RIS control refers to adjusting the surface impedances to steer the beams”) at a 
respective time period and a respective angle known to the apparatus (He p.1 left side “channels linking the base station (BS) and mobile station (MS) via the RIS need to be known a priori”; p.1 right side “The coordinates and orientation of the MS, (m-x, m----y) and, are unknown and to be estimated with the LoS obstructed.”; p.4 left side “MS’s orientation, and computation of data rate R is conducted. The number of time slots for each stage is…”; [see reference fig. 1]).

	Regarding claim 20, He in view of Mrstik teach and in further view of Wymeersch teach The apparatus of claim 18 and He further teaches wherein: a particular beam of the multiple beams transmitted by the other node is directed towards the first reflector over multiple time periods (He reference fig. 1; p.1 left side “he RIS can be regarded as a phased array, which is able to steer the beams of incident radio”);
	 the apparatus is configured to receive the first reflected reference signal after having been reflected by the first reflector by receiving the particular beam after having been reflected by the reflector during at least one of the multiple time periods (reference fig. 1) at a 
respective angle for each of the multiple time periods, the respective angle for each of the multiple time periods known to the apparatus (He p.1 right side “BS has prior information about the angle of departure (AoD), angle of arrival (AoA), and time of arrival (ToA) of the BS-RIS path upon the x, m----y) and, are unknown and to be estimated with the LoS obstructed.”; p.4 left side “MS’s orientation, and computation of data rate R is conducted. The number of time slots for each stage is…”; [see reference fig. 1]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Adaptive Beamforming Design for mmWave RIS-Aided Joint Localization and communication [NPL] hereinafter He) in view of Mrstik (US-20110205130) in view of Wymeersch et al. (Radio Localization and Mapping with Reconfigurable Intelligent Surfaces hereinafter Wymeersch ) and in further view of Rofougaran et al. (US- 20190181920 hereinafter Rofougaran).

	Regarding claim 19, He in view of Mrstik teach and in further view of Wymeersch teach The apparatus of claim 18 and He further teaches wherein: 
	 the apparatus is configured to receive the first reflected reference signal after having been reflected by the first reflector by receiving the particular beam after having been reflected by the first reflector at the respective time period of the particular beam (reference fig. 1).
	He in view of Mrstik does not explicitly teach a particular beam of the multiple beams transmitted by the another node is directed towards the first reflector.
a particular beam of the multiple beams transmitted by the another node is directed towards the first reflector (Rofougaran fig. 1 [elements 102 are “reflector devices”]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIS-Aided joint localization system and method of He and the method and apparatus for determining parameters of an array of Mrstik with the dynamically selectable reflector device along a non-line-of-sight radio path system and method of Rofougaran for the advantage of increasing communication coverage (Rofougaran 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Mustafa et al. (Exploiting Randomly-located Blockages for Large-Scale Deployment of Intelligent Surfaces) discloses “One of the promising technologies for the next generation wireless networks is the reconfigurable intelligent surfaces (RISs). This technology provides planar surfaces the capability to manipulate the reflected waves of impinging signals, which leads to a more controllable wireless environment (See abstract).”
Razavizadeh et al. (3D Beamforming in Reconfigurable Intelligent Surfaces-assisted Wireless Communication Networks) discloses “Reconfigurable Intelligent Surfaces (RIS) or Intelligent Reflecting Surfaces (IRS) are metasurfaces that can be deployed in various places in wireless environments to make these environments controllable and reconfigurable. In this paper, we investigate the problem of using 3D beamforming in RIS empowered wireless networks and propose a new scheme that provides more degrees of freedom in designing and deploying the RIS-based networks (See abstract).” 
Qi et al. (WO-2020067840) 
Younis (US-20160054440) discloses “A mobile device determines its location accurately by measuring the range to a position reflector as well as azimuth and elevation angles of arrival (AOA) at the reflector. The mobile can transmit a coded radar signal and process reflections to determine its location. The reflectors may include internal delays that can identify the reflector and provide transmit/receive separation for the mobile. The reflection can include a primary and further delayed secondary reflection. The mobile can determine the internal delay of the reflector based on the delay between primary and secondary reflections. The range and AOA information can be combined with information about the position, orientation, and characteristics of the reflectors to determine location. In some systems, the mobile device can determine its location in a three-dimensional space using reflections from only one reflector. The reflectors, which can be economically produced, can be unpowered and low profile for easy installation (See abstract).”
Pelletti et al. (US 20190363447) discloses “Examples disclosed herein relate to a reflector device, having a first conductive layer of substrate, a dielectric layer of substrate, and a second conductive layer patterned with a first and a second set of frequency selective elements configured to reflect an incident electromagnetic radiation beam into a plurality of reflected beams at phase angles different from that of the incident electromagnetic radiation beams (See abstract).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         
/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648